DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
Claims 1-6, and 9-17 remain pending in this application.
Applicant's arguments have been fully considered but they are not persuasive. 

Response to Arguments
Applicant's arguments filed10/1/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that “Xiao is directed to analyzing file clustering and using that analysis to identify error- prone areas of code. Mo identifies specific files and specific relationships therebetween to analyze code. Nether Xiao nor Mo teaches a feature decoupling level measure that measures program features over time as recited in the claims,” (see page 6 of Applicant’s remarks), the examiner respectfully disagrees.
Xiao discloses in his paper a concept of design rule space (DRSpace) to bridge the gap between architecture and quality concerns and an extended example presented in Section 3 which shows that each type of dependency relation, such as aggregation and inheritance, forms its own meaningful DRSpace. By choosing evolutionary coupling as a secondary relation within a DRSpace, the modularity violations within the space can be visualized (See e.g. 967, 2nd col, th paragraph and page 968, 1st col, 2nd paragraph. Xiao also discloses that “A DRSpace is composed of a set of classes (files), and one or more selected types of relations between them. The major types of relations we explore in this paper include three major structural relations in object-oriented design: inheritance/realization, aggregation, and dependency, as well as one evolutionary relation: evolutionary coupling, derived from revision histories; For example, if two files are committed together 10 times, as recorded in the version control system, we consider that they are evolutionarily coupled with a weight of 10, during the specified time period” (e.g. over time, see e.g. page 969, 1st col, 4th paragraph) and that “In this DRSpace, we also choose evolutionary coupling as the secondary relation. For example, cell c:(r13, c4) has number 12, meaning that mij.ast.Node and mij.io.InputPipe changed together 12 times in the revision history (e.g. ; The content in cell c:(r23, c2) is \ag,4", meaning that mij.Interpreter aggregates mij.io.OutputPipe, and they changed together 4 times in the revision history; In summary, it is clear that the architecture of this small system can be viewed as a set of multi-layer DRSpaces (see e.g. page 970, 2nd col, last paragraph- page 971, 1st col, 1st paragraph). As such Xiao teaches the limitations as claimed.
Specification
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (See paragraph [00126]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1, 5, 6, 9, 11-13, 16 and  17 are objected to because of the following informalities:   
 		Claim 1: 
“the measures” (line 15) lacks proper antecedent basis.
		At line 4, the notation --:-- appears to be a typographical error of :
		At line 8, the notation --;-- appears to be a typographical error of ;
At lines 13-14, “wherein when two features do not share files, they are identified...” should be “wherein two features do not share files are identified…”
		Claim 5:
		At lines 3-4, there should be “the” or “said” before “TimeSpan”;
		At line 4, there should be “the” or “said” before “FileSet”; 
At line 5, there should be “the” or “said” after “where”; 
At line 6, there should be “the” or “said” before “DSMr” and before second occurrence of “Vr”;
At line 7, there should be “the” or “said” before “release” and “Er”;
At line 8, there should be “the" or "said” before “Vr”.  
Claim 6:
At line 2, “adds them together” should be “adds the decoupling levels together”.
		Claim 9:
		“the program” (line 4) lacks proper antecedent basis.
	Claim 11:

		Claim 12:
		“the computer program” (line 3) lacks proper antecedent basis.
		Claim 13: 
“the feature” do not have proper antecedent basis. Please note that “a feature space” not “a feature” is recited prior to lines 3-6.
Claim 16:
At lines 2-3, “wherein when two features do not share files, they are identified...” should be “wherein two features do not share files are identified…”
	Claim 17:
	“the measures” (line 8) lacks proper antecedent basis.
	At lines 5-6, the notation --,-- appears to be a typographical error of ,.
	At line 7, the notation --;-- appears to be a typographical error of ;.
	At line 7, after “over time;” --and-- should be inserted.
Claims 2-6 depend on claim 1 and inherently have the same issue.
 Applicant is advised to review all claims for further needed correction. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites a method for improving a computer program quality by identifying a computer program quality corresponding to a measure of the computer program's feature addition ease, wherein maintainability is measured using a metric corresponding to how the program can be decoupled into independently replaceable modules. As such, the claim falls within statutory a category of being a method.
However, the limitations of improving a computer program quality by identifying a computer program quality corresponding to a measure of the computer program's feature addition ease, wherein maintainability is measured using a metric corresponding to how the program can be decoupled into independently replaceable modules, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or with a pen a paper. That is, nothing in the claim elements precludes the steps from practically being performed in the mind or with a pen and paper. For example, “identifying” in the context of this claim encompasses a user viewing and making mental note of necessary information and thinking that the quality of a computer program can be identified by the addition ease of the program’s features.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (in accordance with Step 2A Prong 1 of The 2019 Revised Patent Subject Matter Eligibility Guidance), and this judicial exception is not integrated into a practical application. The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As such, with respect to Step 2A Prong 2, 
Additionally, none of the dependent claims include additional elements that are sufficient to amount to significantly more that the judicial exception, and therefore claims 10-16 are not patent-eligible.
Also, it is noted that claims 1-6 and 17 are not directed to an abstract idea since the step of 'redesigning …' integrates a judicial exception into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al “Design Rule Spaces: A New Form of Architecture Insight,” May 2014, Xiao hereinafter).
As to claim 9, Xiao teaches a method for improving a computer program quality by identifying a computer program quality corresponding to a measure of a computer program's feature addition ease, wherein maintainability is measured using a metric corresponding to how the program can be decoupled into independently replaceable modules (see e.g. page 967, 2nd col, 5th paragraph - In this paper, we introduce the concept of design rule space (DRSpace) to bridge the gap between architecture and quality concerns, page 968, 1st col, 2nd paragraph - An extended example that we present in Section 3 shows that each type of dependency relation, such as aggregation and inheritance, forms its own meaningful DRSpace. By choosing evolutionary coupling as a secondary relation within a DRSpace, the modularity violations within the space can be visualized, and page 968, 2nd col, 3rd paragraph - we proposed a concept called design rule hierarchy (DRH), a layered structure that reveals how design rules decouple the rest of the system into modules. A DSMwith DRH structure has the following characteristics: 1) the elements in the lower layers of the hierarchy only depend on the elements within higher layers, i.e., design rules; 2) elements within the same layer are separated into mutually independent groups, that is, independent modules).

As to claim 10, Xiao teaches the method of claim 9, wherein feature decoupling level measures feature dependencies derived from revision history over a period of time (see e.g. page 970, 2nd col, last paragraph- page 971, 1st col, 1st paragraph: In this DRSpace, we also choose evolutionary coupling as the secondary relation. For example, cell c:(r13, c4) has number 12, meaning that mij.ast.Node and mij.io.InputPipe changed together 12 times in the revision history; The content in cell c:(r23, c2) is \ag,4", meaning that mij.Interpreter aggregates mij.io.OutputPipe, and they changed together 4 times in the revision history; In summary, it is clear that the architecture of this small system can be viewed as a set of multi-layer DRSpaces).

As to claim 11, Xiao teaches the method of claim 9, wherein a level of dependence is shown in a feature dependency structure matrix (See e.g. page 968, 2nd col. 2nd paragraph - These concepts can be visualized as a design structure matrix (DSM). A DSM is a square matrix with its rows and columns labeled by the same set of element names and/or numbers, in the same order. A cell along the diagonal represents self-dependency, and an non-empty non-diagonal cell captures some relation between the element on the row to the element on the column. For example, in Figure 1, the mark in cell, c:(r4,c1), indicates that mij.ast.Number (row 4) depends on mij.ast. Node (column 1). The shaded squares along the diagonal model sets of elements that are grouped together).

As to claim 12, Xiao teaches the method of claim 9, wherein measuring the computer program’s feature decoupling level further comprises using a revision history of the computer program (see e.g. page 969, 1st col, 4th paragraph - A DRSpace is composed of a set of classes (files), and one or more selected types of relations between them. The major types of relations we explore in this paper include three major structural relations in object-oriented design: inheritance/realization, aggregation, and dependency, as well as one evolutionary relation: evolutionary coupling, derived from revision histories).

As to claim 13, Xiao teaches the method of claim 9, wherein the measure uses a feature space defined as a 3-element tuple: FeatureSpace = (TimeSpan, FileSet, DSMr); wherein TimeSpan is a pair of timestamps recording a date when a first and last commit of the feature were made: TimeSpan = (startDate; endDate); FileSet is a set of files added or modified for the feature: FileSet = {f1, f2, ...fm} where m is a total number of distinct files; DSMr is a snapshot of the feature in release r, represented by a DSM, i.e. (Vr, Er), Vr is a subset of FileSet, modeling files related to the feature in release r, Er is a structural or evolutionary relation among Vr (See e.g. page 969, 1st col, 4th paragraph – The major types of relations we explore in this paper include three major structural relations in object-oriented design: inheritance/realization, aggregation, and dependency, as well as one evolutionary relation: evolutionary coupling, derived from revision histories. For example, if two files are committed together 10 times, as recorded in the version control system, we consider that they are evolutionarily coupled with a weight of 10, during the specified time period, and page 972, 2nd col, 4th paragraph - we generated history DSMs using revision and issue tracking histories; we present data regarding the number of files (#Files), releases (#Rel.), transactions (#Trans.), and issues (#Issues) we studied).

As to claim 14, Xiao teaches the method of claim 9, wherein a computer program’s feature decoupling level calculates a decoupling level of each module in each layer and adds them together (See e.g. page 968,2nd col, 3rd and 4th paragraphs - we proposed a concept called design rule hierarchy (DRH), a layered structure that reveals how design rules decouple the rest of the system into modules. A DSMwith DRH structure has the following characteristics: 1) the elements in the lower layers of the hierarchy only depend on the elements within higher layers, i.e., design rules; 2) elements within the same layer are separated into mutually independent groups, that is, independent modules; Figure 3 depicts a DRH DSM with two layers: l1:(rc1-5)and l2:(rc6-13). Within l2, there are 3 mutually independent modules: m1:(rc6-7), m2:(rc8-9), and m3:(rc10-13). In this case, the 5 elements in the first layer are the design rules of the second layer because they influence the second layer elements, but are not influenced by them).

As to claim 17, Xiao teaches a method comprising: analyzing and improving, via a processor, a software architecture by measuring maintainability of the architecture and identifying poor performing architecture modules using the following steps: creating a Feature Dependency Structure Matrix comprising a tuple < FS, FSDep >, where FS is a set of feature spaces and FSDep is a dependency relation therebetween: where feature spaces define the rows and columns within the matrix, and an indicator in an overlapping row and column indicates a feature dependency over time (see e.g. page 967, 2nd col, 5th paragraph - In this paper, we introduce the concept of design rule space (DRSpace) to bridge the gap between architecture and quality concerns, page 968, 1st col, 2nd paragraph - An extended example that we present in Section 3 shows that each type of dependency relation, such as aggregation and inheritance, forms its own meaningful DRSpace. By choosing evolutionary coupling as a secondary relation within a DRSpace, the modularity violations within the space can be visualized and page 968, 2nd col. 2nd paragraph - These concepts can be visualized as a design structure matrix (DSM). A DSM is a square matrix with its rows and columns labeled by the same set of element names and/or numbers, in the same order. A cell along the diagonal represents self-dependency, and an non-empty non-diagonal cell captures some relation between the element on the row to the element on the column. For example, in Figure 1, the mark in cell, c:(r4,c1), indicates that mij.ast.Number (row 4) depends on mij.ast. Node (column 1). The shaded squares along the diagonal model sets of elements that are grouped together);
redesigning the architecture based on the measures (see abstract: Design rule spaces provide valuable direction on which parts of the architecture are problematic, and on why, when, and how to refactor and page 972, 1st column, 5th paragraph: As our first evaluation of the usefulness of DRSpaces, we determine whether they can provide insights on bug location. We explore the following research questions: RQ1: Is it true that if a design rule is error-prone, then the files contained in its DRSpace are also error-prone? If the answer is yes, it means that (1) these error-prone files within the same DRSpace should be considered together because they are structurally related, even though these files may not depend on each other directly; (2) these design rules should be given higher priority in terms of bug fixing (and, potentially, refactoring) given their significant impact).

Allowable Subject Matter
10.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of the claims in this case, is the inclusion of the limitations identifying the computer program quality based on a Feature Dependency Structure Matrix (FDSM), which is a tuple < FS, FSDep >, where FS is a set of feature spaces and FSDep is their dependency relation, wherein the FDSM captures evolutionary feature dependencies and time sequence and shows a relationship that files within a same feature change together more often than files not within the same feature, wherein when two features do not share files, they are identified as mutually independent in the FDSM; and redesigning the computer program based on the measures, as are now included in the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192